Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Clams 1-19 are currently pending. Claims 8-14 have been previously withdrawn, while claim 17 has been cancelled. Claims 1 and 18 have been amended. Clams 1-7, 15-16 and 18-19 have been examined on the merits.

Drawings
The drawings submitted 09/16/2019 were received and are approved by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. 20170338461) in view of Mevellec et al. (U.S. 9725602).

With respect to claim 1, Seo discloses in Fig1 and Fig. 2 (below) a lithium secondary battery ([0002]) comprising:
an electrode (40, 50) comprising a binder ([0096]) including an alkene group, specifically the use of carboxymethyl cellulose, polyvinylidene fluoride, or styrene-butadiene rubber ([0099]),
a separator substrate (20 porous substrate) ([0032]), and
an adhesive layer (30 heat resistant layer) disposed between the electrode (40, 50) and the separator substrate so that the electrode (40, 50) and the separator substrate are bonded to each other ([0093]),
the adhesive layer (30) has a thickness of 1 micrometer to 5 micrometer ([0016]), which overlaps the claims range of 0.5 micrometers to 1 micrometers.
wherein the adhesive layer (30) comprises a thiol group ([0073]).
Applicant is reminded that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Seo does not disclose that the thiol group of the adhesive layer is configured to react with the alkene group of the binder of the electrode through a thiol-ene click reaction. 
	Mevellec discloses a method of preparing an organic adhesive film at the surface of a solid support (substrate) ([abstract]) and teaches that the synthesis of such a film can occur is by using chemical functionalization groups (CFGs) in click-type reactions (Col 19, L 56-61). More specifically, Mevellec teaches that the CFGs that can form these functionalisable films can consist of thiols and alkenes (Col. 18, L 3-10), and that they react to form the mask (film) resulting in an alykylthiol (similar to that shown as the product in Fig. 4 of the instant application). (Col. 12, L 32-37).
	It would have been obvious to one having ordinary skill in the art to use a thiol-ene click reaction as taught by Mevellec to produce the adhesive layer disclosed by Seo in order to produce the alkylthiols necessary to create the desired functionalisable film.

With respect to claim 2, Seo discloses the adhesive layer (30) comprises a ceramic particle ([0037]) and a polymer having a thiol group ([0073]).

With respect to claim 4, Seo discloses the polymer having the thiol group ([0073]) comprises polyvinylidene fluoride or polymethyl methacrylate ([0077]).

With respect to claim 5, Seo discloses the binder comprising an alkene group comprises at least one selected from the group consisting of styrene-butadiene rubber, carboxymethylcellulose, and polyvinylidene fluoride ([0099]).

With respect to claim 6, Seo discloses the ceramic particle comprises at least one ceramic selected from the group consisting of alumina, boehmite, magnesium oxide, titanium oxide, and [0037]. 

With respect to claim 7, Seo teaches of a lithium secondary batter according to claim 1 as set forth above. 
	It is inherent that because the composition of the adhesive layer, separator substrate, and electrode found in the prior art is the same as that in the instant application, the properties of the battery in the prior art, such as the adhesive force between the separator substrate and the electrode, would be the same as the same as those in the instant application. Applicant is reminded of MPEP 2112 that states “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In this case, the prior art teaches the polymer having the thiol group is polyvinylidene fluoride or polymethyl methacrylate ([0077]), the binder is styrene-butadiene rubber, carboxymethylcellulose, and polyvinylidene fluoride ([0099]), and that the ceramic particle comprises alumina, boehmite, magnesium oxide, or titanium oxide [0037], which is the same as that of the instant application, and would therefore require similar adhesive force conditions. Therefore, in the absence of evidence to the contrary, the claimed properties are presumed to be inherent. 

With respect to claims 15 and 16, both claims are product-by-process claims. Applicant is reminded that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113). Therefore, neither claim 15 nor 16 carry any patentable weight.

With respect to claim 18, Seo discloses in Fig1 and Fig. 2 (below) a lithium secondary battery ([0002]) comprising:
an electrode (40, 50) comprising a binder ([0096]) including an alkene group, specifically the use of carboxymethyl cellulose, polyvinylidene fluoride, or styrene-butadiene rubber ([0099]),
a separator substrate (20 porous substrate) ([0032]), and
an adhesive layer (30 heat resistant layer) disposed between the electrode (40, 50) and the separator substrate so that the electrode (40, 50) and the separator substrate are bonded to each other ([0093]), 
the adhesive layer (30) has a thickness of 1 micrometer to 5 micrometer ([0016]), which overlaps the claims range of 0.5 micrometers to 1 micrometers.
wherein the adhesive layer (30) comprises a ceramic polymer ([0037]) and a polymer a thiol group ([0073]), and
the polymer having the thiol group ([0073]) comprises polyvinylidene fluoride or polymethyl methacrylate ([0077]).
Applicant is reminded that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Mevellec discloses a method of preparing an organic adhesive film at the surface of a solid support (substrate) ([abstract]) and teaches that the synthesis of such a film can occur is by using chemical functionalization groups (CFGs) in click-type reactions (Col 19, L 56-61). More specifically, Mevellec teaches that the CFGs that can form these functionalisable films can consist of thiols and alkenes (Col. 18, L 3-10), and that they react to form the mask (film) resulting in an alykylthiol (similar to that shown as the product in Fig. 4 of the instant application). (Col. 12, L 32-37).
	It would have been obvious to one having ordinary skill in the art to use a thiol-ene click reaction as taught by Mevellec to produce the adhesive layer disclosed by Seo in order to produce the alkylthiols necessary to create the desired functionalisable film.

Claim 3 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Mevellec as applied to claims 1-2, 4-7, and 15-16 above, and further in view of Inoue et al (U.S. 20060188785).

With respect to claim 3, modified Seo discloses an adhesive layer (30) that comprises a ceramic particle ([0037]) and a polymer having a thiol group ([0073]), however he does not disclose that the adhesive layer comprises a ceramic particle layer and a polymer layer disposed on the ceramic particle layer, wherein the polymer layer comprises a polymer having a thiol group.
Inoue discloses an insulating film disposed between the separator and at least one of the cathode or electrode and teaches a separator to have a separate polymer layer and ceramic composite layer ([0009]). Inoue further teaches that this helps prevent dendrites ([0009]), thus preventing short circuiting.
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to layer the composite mixture of the adhesive layer disclosed by Seo into the polymer layer and the ceramic layer as taught by Inoue in order to prevent the battery from short circuiting. 

With respect to claim 19, modified Seo discloses an adhesive layer (30) that comprises a ceramic particle ([0037]) and a polymer having a thiol group ([0073]), however he does not disclose that the adhesive layer comprises a ceramic particle layer and a polymer layer disposed on the ceramic particle layer, wherein the polymer layer comprises a polymer having a thiol group.
Inoue discloses an insulating film disposed between the separator and at least one of the cathode or electrode and teaches a separator to have a separate polymer layer and ceramic composite layer ([0009]). Inoue further teaches that this helps prevent dendrites ([0009]), thus preventing short circuiting.
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to layer the composite mixture of the adhesive layer disclosed by Seo into the polymer layer and the ceramic layer as taught by Inoue in order to prevent the battery from short circuiting. 


Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
The applicant’s arguments are premised on the assertion that the prior art no longer reads on claims 1 and 18 due to limiting the claimed range of the adhesive layer thickness from 0.5 to 2 micrometers to 0.5 to 1 micrometers. The range taught by the prior art is 1-5 micrometers. Applicant uses the case law of In re Patel, in which a range of 0.5 to 25 weight percent cannot establish a prima facie obviousness over a claimed range of 26% to 80%. However, in the instant rejection, the claimed range and the range taught by the prior art due indeed overlap at 1 micrometer.
Applicant’s further argues that the secondary art merely lists functional groups and does not disclose that a thiol group of the resistance layer is configured to react with an alkene group of the binder in a click-ene reaction. However, the secondary piece of prior art is used to teach that a click-ene reaction between a thiol and alkene group is known in the art and can be applied to the lithium secondary battery of Seo.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727 

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727